DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a plurality of pill locators detectably mounted in the recess” in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The disclosure does not teach how the plurality of pill locators are detectably mounted in the recess of the base.  It is unclear what type of device is used to detect the pill locators.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buckley et al. (2002/0179669), hereinafter Buckley.
Regarding claim 1, Buckley teaches a pill locator configured to be mounted in a pill cutter, the pill cutter forming a recess; the pill locator comprising a board 210, the board forming: 
an edge configured to abut the recess of the pill cutter so that the board is fixed in the recess;
 	at least one hole 221 configured to receive a pill, and a shape and a size of the at least one hole corresponding to said pill.
See Figs. 1-2.
It is noted that claim 1 sets forth a pill locator having a board with an edge. The edge is capable of being receiving in a recess.
Regarding claim 2, two sides 235 are best seen in Fig. 2.
Regarding claim 3, two corners of the board is best seen in Fig. 2.  The shape and the angle of the corner can be complementary with those of a recess.
Regarding claims 4-6, sections 235 define protrusions with respect to sections (215, 215).
Regarding claims 7-8, the protrusions 235 protrude parallel to the board is best seen in Figs. 1-2.
Regarding claims 9-10, the shapes of the hole (221, 121, 321, 421) is best seen in Figs. 2, 4, 5, and 6.
Regarding claims 11-12, a slot (233, 133, 333, 433) is best seen in Figs. 2, 4, 5, and 6.
Regarding claims 13-14, the hole (221, 121, 321, 421) being divided into two halves by the slot (233, 133, 333, 433)  is best seen in Figs. 2, 4, 5, and 6
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Casner (2020/0188231) in view of Buckley et al. (2002/0179669), hereinafter Buckley.
Regarding claim 15, Casner teaches a pill cutter substantially as claimed except for the limitations in the bolded texts comprising: 
a base 105 forming a recess; 
a lid 102 tiltably mounted on the base and selectively closing the base; 
a blade 104 mounted on the lid; and 
a plurality of pill locators (one pill locator (111, 112)) detectably (by touching or seeing) mounted in the recess, each one of the pill locators comprising a board, the board forming: 
an edge configured to abut the recess of the pill cutter so that the board is fixed in the recess; 
at least one hole configured to receive a pill, a shape and a size of the at least one hole corresponding to a shape and a size of said pill; 
wherein the holes of the pill locators differ from one another in shape or size; only one of the pill locators is mounted in the recess.
	See Fig. 3.
	Casner does not teach a plurality of pill locators with different shapes or sizes.
	Buckley teaches a pill cutter having a plurality of pill locators (210, 110, 310, 410) with different shapes or sizes for splitting pills with different shapes or sizes.  See Figs. 2, 4, 5, and 6.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the pill cutter in Casner a plurality of pill locators with different shapes or sizes as taught by Buckley for splitting pills with different shapes or sizes.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pill cutters of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724